People v Morgan (2018 NY Slip Op 07151)





People v Morgan


2018 NY Slip Op 07151


Decided on October 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
ANGELA G. IANNACCI, JJ.


2012-07188
 (Ind. No. 4609/09)

[*1]The People of the State of New York, respondent,
vRuben Morgan, appellant.


Ruben Morgan, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.
Paul Skip Laisure, New York, NY (Jenin Younes of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 11, 2015 (People v Morgan, 125 AD3d 791), affirming a judgment of the Supreme Court, Kings County, rendered June 22, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BALKIN, SGROI and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court